3 U.S. 42 (____)
3 Dall. 42
The UNITED STATES
versus
Judge LAWRENCE.
Supreme Court of United States.

*48 The Attorney General, in reply, premised, that the Executive of the United States had no inclination to press upon the Court.
*53 BY THE COURT:
We are clearly and unanimously of opinion, that a mandamus ought not to issue. It is evident, that the District Judge was acting in a judicial capacity, when he determined, that the evidence was not sufficient to authorize his issuing a warrant for apprehending Captain Barre: and (whatever might be the difference of sentiment entertained by this Court) we have no power to compel a Judge to decide according to the dictates of any judgment, but his own. It is *54 unnecessary, however, to declare, or to form, at this time, any conclusive opinion, on the question which has been so much agitated, respecting the evidence required by the 9th article of the Consular Convention.
The Rule discharged.